Atkinson, Justice.
Mrs. John V. Bolton, as administratrix of the estate of John Y. Bolton, filed suit against H. M. Johnson on a promissory note, for the balance due thereon, plus interest and attorney’s fees. The defendant filed an answer in which he claimed certain credits on the note in the form of bank certificates which John Y. Bolton had agreed to accept as credits on the note. The defendant also filed a paper addressed to the superior court, as follows: “That he has filed in the District Court of the United States for the Northern District of Georgia an application for compositions and extensions of his debts, as provided by the acts of Congress approved March 3, 1933, and June 28, 193-1, which said acts provide that suits filed can not be maintained except by order of the judge of the District Court of the United States against any farmer. Wherefore defendant prays that this court grant an order staying the proceedings in this court pending the hearing and adjudication of the petition pending in the said United States District Court.” The judge refused to stay the proceedings in the suit on the note. The case was tried, and a verdict was rendered in favor of the plaintiff for the amount due on the note. The defendant excepted to these rulings.
The application of the defendant to “stay the proceedings” in the superior court was in substance a motion to continue the ease pending the hearing and adjudication of the petition in the United *860States District Court. The suit on the note involves no question of which the Supreme Court has jurisdiction; neither does the application to stay the proceedings involve any question of equity, or other question of which this court has jurisdiction. The case therefore, being one of which the Court of Appeals, and not the Supreme Court, has jurisdiction, is ' •

Transferred io the Court of Appeals.


All the Justices concur.